Case 20-12879-abl Doc1 Entered 06/16/20 15:12:02 Pagei1of11

TORE CCRC eC CUAUleee

 

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

 

Case number (if known) Chapter _ 11 -

 

OO Check if this an
amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

 

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, instructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor's name BRG Holding, LLC

 

 

 

2. All other names debtor ..
used inthe last 8 years © FDBA Trinity Rebar

DBA Reinforcing Steel Installer
Include any assumed
names, ttade names and DBA Rebar Setters LLC
doing business as names

 

3. Debtor's federal
Employer Identification XX-XXXXXXX

 

 

 

 

Number (EIN)
4. Debtor's address Principal place of business Mailing address, if different from principal place of
business
7321 SE Cannonball Rd.
Holt, MO 64048 IL
Number, Street, City, State & ZIP Code P.O, Box, Number, Street, City, State & ZIP Code
Clay Location of principal assets, if different from principal
County place of business

 

Number, Street, City, State & ZIP Code

 

5. Debtor's website (URL)

 

 

6. Type of debtor Hl Corporation (including Limited Liability Company (LLG) and Limited Liability Partnership (LLP))
C1 Partnership (excluding LLP)
1 Other. Specify:

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 20-12879-abl

Debtor =BRG Holding, LLC

Name

7. Describe debtor's business

Doc1 Entered 06/16/20 15:12:02 Page 2of11

Case number (if known)

 

A. Check one:

C] Health Care Business (as defined in 11 U.S.C. § 101(27A))
D Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Oi Railroad (as defined in 11 U.S.C. § 101(44))

( Stockbroker (as defined in 11 U.S.C, § 104(53A))

[1 Commodity Broker (as defined in 11 U.S.C. § 101(6))

1 Clearing Bank (as defined in 11 U.S.C. § 781(3))

2 None of the above

B, Check all thal apply

1 Tax-exempt entity (as described in 26 U.S.C. §501)

[1] investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
U0 Investment advisor (as defined in 15 U.S.C, §80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See htlp:/Awww.uscourts.gov/four-digit-national-association-naics-codes,

 

3321
8. Under which chapter of the Check one:
Bankruptcy Code Is the
debtor filing? LH Chapter 7
OD Chapter 9

A debtor who is a “small
business debtor” must check
the first sub-box, A debtor as
defined in § 1182(1) who
elects to proceed under
subchapter V of chapter 11
(whether or not the debtor is a
“small business debtor") must
check the second sub-box,

HZ Chapter 11. Check all that apply:

[1 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
$2,725,625. lf this sub-box is selected, attach the most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not
exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

The debtor is a debtor as defined in 11 U.S.C, § 1182(1), its aggregate noncontingent liquidated
debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do nat exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

A plan is being filed with this petition.

Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
Attachment to Voluntary Petilion for Non-individuals Filing for Bankruptcy under Chapter 17
(Official Form 201A) with this form.

The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
O Chapter 12

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

If more than 2 cases, attach a
separate list.

10. Are any bankruptcy cases
pending or being filed by a
business partner or an

affiliate of the debtor?

List all cases. If more than 1,
attach a separate list

Official Form 201

EZ No.
O Yes.

Case number

Case number

District

District

[No
El yes.

Debtor See Attachment

District

Relationship

 

 

When __ Case number, if known

Voluntary Petition for Non-Individuals Filing for Bankruptcy
Case 20-12879-abl Doc1 Entered 06/16/20 15:12:02 Page 3of11

Debtor == BRG Holding, LLC

Name

Case number (if known)

 

 

11. Why is the case filed in Check all that apply:
this district? oO : vs _ ; fat ae ates : :
Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a langer part of such 180 days than in any other district.
fA bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.
12. Does thedebtorownor No
h i f
real property or persorval CO ves. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

property that needs
immediate attention?

Why does the property need immediate attention? (Check all that apply.)
C1 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

CO It needs to be physically secured or protected from the weather.

C1 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meal, dairy, produce, or securities-related assets or other options).

C1 Other

 

Where is the property?

 

Number, Street, City, State & ZIP Code
\s the property insured?
FINo
OlYes. Insurance agency

 

Contact name

 

Phone

 

 

a Statistical and administrative information

 

13. Debtor's estimation of Check one:

available funds

CD Funds will be available for distribution to unsecured creditors.

I After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

14, Estimated number of BB 4.49
creditors C1 50-99
0 100-199
[J 200-999

Oi 1,000-5,000
C1 5001-10,000
CJ 10,001-25,000

Oi 25,001-50,000
C1 50,001-100,000
O More than100,000

 

15, Estimated Assets 1 $0 - $50,000
(CJ $50,001 - $100,000
CJ $100,001 - $500,000

O $500,001 - $1 million

EB $4,000,004 - $10 million

1 $10,000,001 - $50 million
U1 $50,000,001 - $100 million
0 $100,000,001 - $500 million

1 $500,000,001 - $1 billion

C1 $1,000,000,001 - $10 billion
1 $10,000,000,001 - $50 billion
OO More than $50 billion

 

16. Estimated liabllities C) $0 - $50,000
C1 $50,001 - $100,000
O1 $100,004 - $500,000

[1 $500,001 - $4 million

0 $1,000,004 - $10 million

El $10,000,001 - $50 million
1 $50,000,001 - $100 million
D1 $100,000,001 - $500 million

C2 $500,000,001 - $1 billion

C1 $1,000,000,004 - $10 billion
C1 $10,000,000,001 - $50 billion
0 More than $50 billion

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3

 
Case 20-12879-abl

Debtor = BRG Holding, LLC

 

Name

[a Request for Relief, Declaration, and Signatures

Doc 1 Entered 06/16/20 15:12:02 Page 4of11

Case number (if known)

WARNING -- Bankruptcy fraud is a serlous crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or

imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
of authorized
representative of debtor

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and correct.

| declare under penalty of perjury that the foregoing is true and correct.

 

 

 

 

 
 

 

 

~ Le
Executed on 6 -| &
M/DDIYYYY
xX Joseph Tedesco
Signature Sf aUfiorized répresermalive of debtor Printed name
Title onsible Person
a! a sana ee
“ Of © oe
> hyp gtk. -jurd©
48. Signature of attorney X fer © is a Date 6 Je a

Signatypé of attorney for debtor a MM /DD/YYYY

Official Form 201

Matthew C. Zirzow 72220”

 

Printed name £

Larson & Zirzow, LLC

 

Firm name

850 E. Bonneville Ave.
Las Vegas, NV 89101

 

Number, Street, City, State & ZIP Code

Contact phone 702-382-1170 Email address

7222 NV

mzirzow@izlawnv.com

 

 

Bar number and State

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 4

 
 

Debior

Case 20-12879-abl

BRG Holding, LLC

Name

Pete) identify Naas :

Doc 1

Entered 06/16/20 15:12:02

Case number (if known)

 

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

Case number (if known)

_ 11

 

Debtor
District
Debtor
District
Debtor

District

BCG Ownco, LLC

FORM 201. VOLUNTARY PETITION

Pending Bankruptcy Cases Attachment

 

 

 

 

 

 

Nevada When 6/16/20
BGD LV Holding, LLC

Nevada When 6/16/20
Metal Partners Rebar, LLC

Nevada When — 6/16/20

 

Official Form 201

Relationship to you
Case number, if known
Relationship to you
Case number, if known
Relationship te you

Case number, if known

Voluntary Petition for Non-individuals Filing for Bankruptcy

Page 5 of 11

 

Affiliate

20-

C1 Check if this an
amended filing

Affiliate
20-

20-
Affiliate

page 5

 

 
Case 20-12879-abl Doc1 Entered 06/16/20 15:12:02 Page 6of11

Beer ue Ae

Debtorname BRG Holding, LLC

United States Bankruptcy Court for the: DISTRICT OF NEVADA

 

Case number {if known)
Check if this is an

amended filing

 

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors ——ias

An individual who is autharized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9017.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

a Declaration and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

Schedule H: Codebiors (Official Form 206H)

Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

Amended Schedule .

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

 

O@ooonooo

Other document that requires a declaration

 

| declare under penalty of perjury that the foregoing is true and c6rrect

Executed on 6- )b- Jo x
Signature ofAndiyidual signing on behalf of debtor
Joseph SCO
Printed name

Responsible Person
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
Case 20-12879-abl

 

Fillin-this information to identify the case:

    

| Debtor name

Case number (if known):

BRG Holding, LLC
United States Bankruptcy Court for the:

DISTRICT OF NEVADA

 

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

Are Not Insiders

Doc 1 Entered 06/16/20 15:12:02 Page 7 of 11

O Check if this is an

amended filing

12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and email address of
creditor contact

Nature of claim
(for example, trade
debts, bank loans,

Indicate if claim
is contingent,
untiquidated, or

Amount of claim

If the claim ts fully unsecured, fill in only unsecured claim amount. If
claim is partially secured, fill in total claim amount and deduction for

 

 

 

 

 

 

 

 

 

 

 

 

professional services, disputed value of collateral or setoff to calculate unsecured claim.
and government Total claim, if Deduction for value | Unsecured claim
contracts) partially secured of collateral or setoff
Jacob Gurke Employment Contingent $0.00
1144 Sandpiper Lane dispute Unliquidated
Naperville, IL 60540 Disputed
Traxys North America Contingent Unknown Unknown Unknown
LLG Unliquidated
Attn: Managing Disputed
Member
299 Park Avenue,
38th Floor
New York, NY 10171
Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.com

Best Case Bankruptcy

 

 
 

Case 20-12879-abl Doc1 Entered 06/16/20 15:12:02 Page 8of11

WRITTEN CONSENT OF SOLE MANAGER
OF BRG HOLDING, LLC

The undersigned, being the Sole Manager of BRG Holding, LLC, a West Virginia limited
liability company (the “Company”), hereby consents to the following actions and adopts the
following resolutions:

RESOLVED that, in the judgment of the Manager, it is desirable and in the best interest
of the Company, its creditors, and other interested parties that he Company file a voluntary
petition for relief (the “Petition”) to commence a case (the “Bankruptcy Case’) under the
provisions of chapter |] of title 11 of the United States Code (the “Bankruptcy Code”); and

RESOLVED FURTHER, that Joseph Tedesco be, and hereby is, authorized and
empowered, on behalf of and in the name of the Company, to execute and verify or certify the
Petition and to cause the same to be filed with the United States Bankruptcy Court for the
District of Nevada, at such time as such Joseph Tedesco shall determine; and

RESOLVED FURTHER, that Joseph Tedesco is designated as the “responsible person”
for the Company in the Bankruptcy Case for purposes of Federal Rule of Bankruptcy Procedure
9001(5); and

RESOLVED FURTHER, that Joseph Tedesco be, and hereby is, authorized and
empowered, on behalf of and in the name of the Company, to execute and verify or certify all
schedules, statements, lists and other papers and to take any and all actions that he deems
necessaty in connection with the Bankruptcy Case and in connection with the Company’s assets
and liabilities and to put into effect the purposes of the foregoing resolutions; and

RESOLVED FURTHER, that the Company shall retain the law firm of Saul Ewing
Arnstein & Lehr LLP, as its bankruptcy counsel, for legal services relating to the filing of the
Petition and representing the Company in the Bankruptcy Case and all matters related thereto on
such terms as Joseph Tedesco shall determine; and

RESOLVED FURTHER, that the Company shall retain the law firm of Larson &
Zirzow, LLC, as its local bankruptcy counsel, for additional legal services relating to the filing
the Petition and representing the Company in the Bankruptcy Case and all matters related thereto
on such terms as Joseph Tedesco shall determine; and

RESOLVED FURTHER, that the Company shall retain High Ridge Partners, LLC, as
its financial advisor, for financial consulting services relating to the filing of the Petition and the
Bankruptcy Case on such terms as Joseph Tedesco shall determine; and

RESOLVED FURTHER, that the Company shall retain SSG Advisors, LLC, as its
investment banker, for services relating to the sale of all or part of the Company on such terms as
Joseph Tedesco shall determine; and

RESOLVED FURTHER, that Joseph Tedesco is authorized and empowered, on behalf
of and in the name of the Company, to obtain post-petition debtor-in-possession financing

37041916.3
Case 20-12879-abl Doc1 Entered 06/16/20 15:12:02 Page 9of11

according to terms negotiated, or to be negotiated, by Joseph Tedesco and to execute and deliver
any documents relating thereto; and

RESOLVED FURTHER, that Joseph Tedesco and any other officers or representatives
of the Company subsequently designated or appointed by Joseph Tedesco be, and each of them
hereby is, authorized and empowered, on behalf of and in the name of the Company, to
effectuate the sale or liquidation of substantially all of the Company’s assets through the
Bankruptcy Case, and to further take any steps necessary to implement such sale or liquidation;
and

RESOLVED FURTHER, that all acts, actions, and transactions previously taken or
done, relating to the matters described in or contemplated by the foregoing resolutions, are
hereby ratified and approved; and

RESOLVED FURTHER, that this consent may be executed and transmitted by
facsimile or electronic mail.

IN WITNESS WHEREOF, the undersigned has executed this Written Consent as of
June, 2020.

Jose PRR

3704 1916.3
Case 20-12879-abl Doc1 Entered 06/16/20 15:12:02 Page 10 of 11

United States Bankruptcy Court
District of Nevada

Inre _BRG Holding, LLC Case No.
Debtor(s) Chapter 11

 

VERIFICATION OF CREDITOR MATRIX

I, the Responsible Person of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true

and correct to the best of my knowledge.

Date: 6-| “90

 

 

  

Joseph Tedésgo/Responsible Person
Signer/T}

Software Copyright (c) 1996-2020 Best Case, LLC - www. besicase.com Best Case Bankruptcy
Case 20-12879-abl

BRG Holding, LLC
7321 SE Cannonball Rd.
Holt, MO 64048

Clark County Assessor

c/o Bankruptcy Clerk

500 S. Grand Central Pkwy
Box 551401

Las Vegas, NV 89155

Social Security Administration

Attn: Bankruptcy Desk/Managing Agent
PO Box 33021

Baltimore, MD 21290-3021

Briegan Concrete, LLC
Attn: Managing Agent
5125 Widespan Dr.
Clayton, NC 27520

Hausmann & Sons Consiruction, Inc.
Attn: Managing Agent

8885 Executive Woods Drive

Lincoln, NE 68512

M.A. Mortenson Company
Attn: Managing Agent
700 Meadow Lane N.
Minneapolis, MN 55422

Reinforcing Steel Installers, LLC
Attn: Jeffrey D. Alley

7621 S.E. Cannonball Road
Holt, MO 64048

Traxys North America LLC
Attn: Managing Member

299 Park Avenue, 38th Floor
New York, NY 10171

Doc 1 Entered 06/16/20 15:12:02 Page 11 of 11

Internal Revenue Service

Attn: Bankruptcy Dept/Managing Agent
P.O, Box 7346

Philadelphia, PA 18101

Dept. of Empl, Training & Rehab
Employment Security Division

500 East Third Street

Carson City, NV 89713

Advanced Concrete Technology, Inc.
Attn: Managing Agent

3899 N. Farm Rd. #115

Springfield, MO 65803

Briegan Concrete, LLC
Attn: Managing Agent
8916 Crump Rd. Unit A
Pineville, NC 28134

Jacob Gurke
1144 Sandpiper Lane
Naperville, IL 60540

Mid States Rebar and Supply LLC
Attn: Managing Agent

3221 73rd Street

MN 55206

Rasalio Marcial Castro
4708 Darla Dr.
Fort Worth, TX 76132

VAW Investors LLC

clo BK Properties, LLC

Attn: Managing Agent

700 W. 47th Street, Ste. 200
Kansas City, MO 64112

Clark County Treasurer
c/o Bankruptcy Clerk

500 S. Grand Central Pkwy
P.O. Box 551220

Las Vegas, NV 89155

Nevada Dept. of Taxation
Bankruptcy Section

555 E. Washington Avenue #1300
Las Vegas, NV 89101

Blattner Energy, Inc.
Attn: Managing Agent
392 County Rd. 50
Avon, MN 56310

Ceco Concrete Construction, LLC
Attn: Managing Agent

5757 Phantom Dr. , Ste. 160
Hazelwood, MO 63042

JP Morgan Chase Bank, N.A.

10 South Dearborns Ste. 22nd Fir.
Chase Tower BLS L2

Chicago, IL 60603

PKG Contracting, Inc.
Attn: Managing Agent

4301 South University Drive
Fargo, ND 58104

Ryder Truck Rental, Inc.

dba Ryder Transportation Services
Attn: Managing Member

11690 N.W. 105th Street

Fort Lauderdale, FL 33317-8000

Jose D. Carrero
10800 Biscayne, #870
Miami, FL 33161

 
